Title: From George Washington to George Clinton, 24 May 1779
From: Washington, George
To: Clinton, George



Dr Sir,
Head Quarters Middle Brook May 24 1779

I was yesterday honored with your favour of the 18th—I most heartily approve the expedition you propose and thank your Excellency for suggesting it and offering to furnish the men and conduct the business yourself. I have consulted the Qr Master General, who thinks he can furnish the requisite means in his department and writes to you by this opportunity to put the matter in train.
I have communicated the plan to General Sullivan who commands the Western expedition & directed him to open a correspondence with your Excellency, that you may concert between you the time for carrying it into execution which will be most favourable to his operations. I have the honor to be with the truest respect & esteem Yr Excellys Most Obedt sert.
